DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Keiji et al. (JP20090189099)    in view of Ichiro et al. (JPH09292061).
Referring to claim 1, Keiji discloses a grommet (figures 1, 4-5) comprising: 
a tapered barrel part  including a large diameter cylindrical portion (13), a small diameter 5cylindrical portion (a end of portion of 12 at 11), and an elastic deformation portion (a portion of 12 between end of 12 and 13; paragraph 0015 states, “These small-diameter cylindrical portion 11, the inclined portion 12, and the large-diameter cylindrical portion 13 are made of an elastic material such as rubber”)  disposed between the large diameter cylindrical portion and the small diameter cylindrical portion; 
wherein a fitting groove (13b) to be fitted in a through hole of a panel (9), is formed on the large diameter cylindrical portion (13), and wherein a thick walled portion (15) is formed on an inner side of the elastic 10deformation portion (the portion of 12); and 
(11) connected to the small diameter cylindrical portion (the end of portion of 12 at 11) and holding a wire harness passed through therein (7).  
Keiji fails to disclose a tape winding part is a tape winding spatula part.
Ichiro discloses a tape winding part is a tape winding spatula part (paragraph 0003 states, “the other of the panel fitting portion 3' distal end spatula portion 17 of is fixed to the wire harness 14 in the tape winding 18”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the grommet of the Keiji to have spatula pars as taught by Ichiro because Ichiro in paragraph 0003 states, “the other of the panel fitting portion 3' distal end spatula portion 17 of is fixed to the wire harness 14 in the tape winding 18”.

Referring to claim 2, Keiji in view of Ichiro disclose the grommet according to claim 1, wherein the thick walled portion is formed from 15the inner side of the elastic deformation portion to an inner side of the tape winding spatula part (see 15 formed from middle portion of 12 to beginning of 11 in figure 4 of Keiji) .

Referring to claim 3, Keiji in view of Ichiro disclose the grommet according to claim 1, wherein a thickness of a part of the elastic deformation portion where the thick walled portion is formed, is larger than a thickness of a remaining part of the elastic deformation portion where the thick walled portion is not formed (see figure 5 of Keiji, 12 with 15 has larger thickness than 12 without 15).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keiji, Ichiro and further in view of Toru et al. (JPH09147649).

Referring to claim 4, Keiji in view of Ichiro disclose the grommet according to claim 1, but fail to disclose wherein a lubricant is applied to an outer surface of the elastic deformation portion.

Toru discloses wherein a lubricant is applied to an outer surface of the elastic deformation portion (46 on 40a in figure 15). 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the grommet of the Keiji in view Ichiro to have lubricant layer as taught by Toru in order to fit the grommet   into the panel hole  with a small pressing force to facilitate fitting the grommet  to the panel hole.

Allowable Subject Matter

Claim 5 is allowable.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH H PAGHADAL/Examiner, Art Unit 2847